DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendments filed 4/30/2020 have been entered.
	Claims 25-45 are pending.
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 25-32, 34-42 in the reply filed on 6/1/2022 is acknowledged.
Claims 33, 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-36, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2005/0002974 (‘974).
‘974 teaches a composition comprising menthol (0.05-0.5%), glycerol (3-15%), PEG 40 hydrogenated castor oil (1.0-1.8%), water (ad 100%), and caprylic/capric triglyceride (0.5-5%) (see [0201], Page 15, col. 1, O/W emulsion 14).
The result of mixing the ingredients together would inevitably stabilize the menthol containing-composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “Component (G) at least one selected from the group consisting of :benzoic acid; p-hydroxybenzoic acid; and a salt or an alkyl ester thereof”, and the claim also recites “the content of component (G) is 0.01 to 2.0 weight % as benzoic acid”,  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-32, 34-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2003/097027 (‘027), from IDS filed 4/30/2020 (English translation is used in the rejection) in view of Handbook of Pharmaceutical Excipients, 6th Ed, 2009, pages 61-63 and 283-286, Iyer et al., Human Vaccines & Immunotherapeutics 11:7, 1853--1864; July 2015, and EP 2 311 444 (‘444).
‘027 teaches a composition comprising menthol, a fatty acid with 8-24 , and a fatty acid ester, and non-ionic surfactants including sucrose fatty acid ester (see page 2, sections (9)-(13), Example 1).  The fatty acid ester used in ‘027 include fatty moieties such as saturated fatty acids having 6 to 22 carbon atoms such as caproic acid, caprylic acid, capric acid, as well as sugars or sugar alcohols such as sucrose and sorbitan, higher alcohols having 16 to 30 carbon atoms (see page 3, paragraph 4). ‘027 also teaches other auxiliary agents such as thickening agents, preservatives can be added (see page 3, paragraphs 15-17). ‘027 teaches the amount of menthol can be 0.01 – 5% by weight. ‘027 teaches the ratio of the fatty acid or fatty acid ester to menthol is 0.1to 20 times (see page 3, paragraphs 12-13). ‘027 teaches the particle size is in the range of 100-500nm (see claim 14).
‘027 does not expressly teach the use of benzoic acid or glycerin. ‘027 does not expressly teach the particle size or the degree of light transmittance. ‘027 does not expressly teach the herein claimed amount.
Handbook of Pharmaceutical Excipients teaches Benzoic acid being well-known to be used as an antimicrobial preservative (see page 61, Section 7).  Handbook of Pharmaceutical Excipients teaches glycerin (a.k.a. glycerol) as well-known to be used as a solvent, sweetening agents, an antimicrobial preservative, and a thickening agent (see page 283, Section 7).
Iyer et al. teaches a study comparing 5 different particle sizes of emulsion compositions, which are made of an non-ionic surfactant - polysorbate 80, and the impact of particle sizes on the stability of the emulsion. It is observed that the emulsions with the smaller particle sizes were more stable than their larger counter-parts. The emulsions with an average particle size of 80 nm were found to be stable even after 30 days at 60°C, whereas the 250 nm emulsions phase showed signs of phase separation in this time frame (see page 1863, Conclusion Section).
‘444 teaches a stable menthol emulsion with menthol, fatty acid ester, non-ionic surfactant including sucrose fatty acid ester and polysorbate 80, in similar amount for each ingredient of ‘027, with particle size less than 100 and light transmittance of 50% or more (see claims 1, 5, 8 for example),
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate benzoic acid and glycerin into the menthol composition. It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the particle size and light transmittance.  
It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the amount of the ingredients.
	One of ordinary skill in the art would have been motivated to incorporate benzoic acid and glycerin into the menthol composition.  Since thickening agents and preservative can be incorporated into the menthol composition of ‘027, incorporating any known thickening agents such as glycerin and well-known preservatives such as benzoic acid into the composition would be clearly successful in formulating a stable composition.
One of ordinary skill in the art would have been motivated to adjust the particle size and light transmittance. Since a similar menthol composition with almost the same ingredients and weight ratio and amount have the herein claimed particle size and light transmittance, formulating the menthol composition with the same particle size and light transmittance would be seen obvious.  It is because light transmittance (Examiner notes: the less light transmittance, the cloudier the emulsion is – indicating the break-down of the composition) and particle size are both related to stability of the O/W emulsion composition. In addition, one of ordinary skill in the art would have been motivated to optimize the amount of the ingredients. The optimization of result effect parameters (e.g., the amount of the ingredients) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the amounts of surfactants and the amount of oil phase and water phase are crucial to the formation of a stable emulsion system.  As the amount taught in the cited prior art encompasses that of the instant claims, a prima facie case of obviousness exists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627